 

 

UNITED STAT, 8 TSTRICT pinion

 

EASTERN DI ft
TERIA N
UNITED STATES OF AMERICA, 2019 WL 23 P 3 I.
Plaintiff, >! TEP: CLERK ORIES,
v. Case No. 19-CR-

[Title 18, U.S.C.'§§2252A(a)(2)(A), (5)(B),
(o)(), and (b)(2)]

BERNARD J. TROKAN,

 

Defendant.

 

INDICTMENT

 

COUNT ONE

THE GRAND JURY CHARGES THAT:

1. Between approximately August 5, 2018, and approximately April 10, 2019, in the
State and Eastern District of Wisconsin and elsewhere,

BERNARD J. TROKAN

knowingly distributed child pornography, as defined in Title 18, United States Code, Section
2256(8)(A), using a means and facility of interstate and foreign commerce, that had been mailed,
shipped, and transported in and affecting interstate and foreign commerce, and which contained
material that had been shipped and transported by a means and facility of interstate and foreign
commerce, including by computer.

2. The child pornography distributed by the defendant included digital images

identified by the following partial file names:

Case 2:19-cr-00138-LA Filed 07/23/19 Page 1of4 Document 1

 
 

 

Partial File Name

Description

 

IMG _1165.jpg

This image depicts a minor female, between 6
and 10 years old, wearing a white tank top
and naked from the waist down with her
vagina exposed. She is sitting on a naked
adult male’s lap and his penis is penetrating
her vagina.

 

 

IMG_1166.jpg

 

This image depicts a minor female, between 4
and 6 years old, wearing a pink shirt and
naked from the waist down with her legs over
her head and her vagina exposed. Another
person’s hand is touching her vagina, and the
minor female’s hand is touching the other
person’s hand.

 

All in violation of Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1).

Case 2:19-cr-00138-LA Filed 07/23/19 Page 2o0f4 Document 1

 

 
 

COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

1. On or about May 30, 2019, in the State and Eastern District of Wisconsin and
elsewhere,

BERNARD J. TROKAN

knowingly possessed matter that contained images of child porno graphy, as defined in Title 18,
United States Code, Section 2256(8)(A), that involved a minor who had not attained the age of
12 years, and which had been mailed, shipped, and transported using a means and facility of
interstate and foreign commerce, and that was produced using materials that had been mailed,
shipped, and transported by a means of interstate and foreign commerce, including by computer.

2. The child pornography possessed by the defendant included files identified by the

following partial file names:

 

Partial File Name Description

 

1eb30661-661c-480d-97b4 This video depicts a naked adult male
inserting his penis into the mouth of a naked
minor female, approximately 4 to 6 years old.
She touches his penis with her hands while he
touches her vagina.

 

2fce5030-al be-4a52-9cld This video depicts a naked adult male rubbing
his penis on the vagina and anus of a minor
female, approximately 3 to 5 years old, who is
partially dressed. He ejaculates on her.

 

5211f7b6-1a7c-4ac4-a5de This video depicts an adult male straddling a
naked minor female, approximately 4 to 6
years old, as she lays on her back and rubs his
penis. He ejaculates on the minor female’s
stomach.

 

 

 

 

All in violation of Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2).

Case 2:19-cr-00138-LA Filed 07/23/19 Page 3o0f4 Document 1

 
 

NOTICE OF FORFEITURE
Upon conviction of any count in the indictment, the defendant shall forfeit to the United
States, pursuant to Title 18, United States Code, Section 2253, all visual depictions described in
Title 18, Sections 2252 and 2256, and any book, magazine, periodical, film, videotape, or other
matter which contains any such visual depiction, which was produced, transported, mailed,
shipped, or received in violation of Title 18, United States Code, Section 2252, and shall forfeit
any property, real or personal, used or intended to be used to commit or promote the commission

of such offenses.

A TRUE BILL:

   

 

 

Dated: ") 94. WF ,

-—~MATTHEW D. KRUEGER
United States Attorn

Case 2:19-cr-00138-LA Filed 07/23/19 Page 4o0f4 Document 1

 
